Case 1:19-cv-05078-VSB Document 3 Filed 05/30/19 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ZHEJIANG TOPOINT PHOTOVOLTAIC CO, LTD. Plaintiff,
Case No 19-5078
-\V-
G&S SOLAR INSTALLERS, LLC Rule 7.1 Statement
Defendant.

 

 

Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local

General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
to evaluate possible disqualification or recusal, the undersigned counsel for

Zhejiang Topoint Photovoltaic Co., Ltd. (a private non-governmental party)

certifies that the following are corporate parents, affiliates and/or subsidiaries of
said party, which are publicly held.

None

 

5/30/2009 Te lee 7,
Oe oe acd

Signature of Attorney

Attorney Bar Code: 1G-1977

Form Rule7_1.pdf SDNY Web 10/2007
